Citation Nr: 0209011	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  93-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for valvular 
heart disease, to include rheumatic heart disease with a 
history of pericarditis and effusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from November 1940 to 
February 1945.  

The current appeal initially arose from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The VARO currently handling 
the claim is New York City.  

A brief procedural history of the current claim is as 
follows.  In August 1995, the Board remanded the case for 
development of the evidence to include a medical evaluation 
and opinion as to any relationship between the veteran's 
rheumatic heart disease and other cardiovascular disorders.

In May 1997, the Board denied all four of the then pending 
claims.

The veteran took the case on appeal to the Court of Appeals 
for Veterans Claims (CAVC).  In a Joint Motion in March 1998, 
the CAVC, in pertinent part, vacated that part of the 
decision wherein the Board denied entitlement to an increased 
evaluation for valvular heart disease, and remanded the case 
for further development.  In pertinent part, the Joint Motion 
noted that the Board's denial of an increased rating had been 
predicated on the basic finding that although the veteran had 
extensive cardiovascular disease, it was dissociable from the 
service- connected residuals of rheumatic heart disease 
residuals.  

The Joint Motion further quoted (old) 38 C.F.R. §§ 4.101 [new 
38 C.F.R. §§ 4.100-4.104] with regard to rheumatic heart 
disease as follows:  The subsequent progress of rheumatic 
heart disease, and the effect of superimposed 
arteriosclerotic or hypertensive changes cannot usually be 
satisfactorily disassociated or separated so as to permit 
differential service connection.  The CAVC agreed that given 
these regulations, and the nature of Board discussion, 
adequate reasons and bases had not been provided to support 
the denial.

In July 1998, the Board remanded the case and in July 1999, 
the case was remanded again for additional evidentiary 
development and further adjudicative actions.  

In June 2002 the RO most recently affirmed the denial of 
entitlement to an evaluation in excess of 10 percent for 
valvular heart disease, to include rheumatic heart disease 
with a history of pericarditis and effusion.

The case has been returned to the Board for further appellate 
review.  

FINDINGS OF FACT

1.  Residuals of valvular heart disease are negligible and 
unrelated to diagnosed congestive heart failure, 
atherosclerotic heart disease, and coronary artery disease.  

2.  Valvular heart disease is not manifested by a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs which results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram (EKG), 
echocardiogram, or X-ray.  

3.  Valvular heart disease is not manifested by the 
recurrence of rheumatic heart disease, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic EKG 
manifestations of definitely enlarged heart.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
valvular heart disease, to include rheumatic heart disease 
with a history of pericarditis and effusion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (DC) 7000 (effective 
prior to January 12, 1998);  38 C.F.R. § 4.104; DC 7000; 62 
Fed. Reg. 65207-65224 (December 11, 1997) (effective January 
12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that the veteran was treated 
during service for rheumatic heart disease.  This disorder 
was characterized by polyarthritis, pericarditis, and 
pleurisy with effusion.  

In September 1964, the veteran was hospitalized at a VA 
facility for a 3 year history of postprandial pain in the 
epigastrium, nausea, and vomiting.  Examination of the heart 
showed a soft Grade I/VI holosystolic murmur at the apex with 
radiation.  An electrocardiogram (EKG) was interpreted as 
showing left ventricular hypertrophy.  It was also reported 
that there was possible mitral insufficiency but no evidence 
of congestive heart failure.  Final diagnoses included 
rheumatic heart disease, cardiomegaly, mitral insufficiency, 
no evidence of congestive heart failure.  

A postservice VA examination in March 1968 confirmed the 
diagnosis of rheumatic heart disease with mitral 
insufficiency and cardiomegaly.  The veteran complained of 
dyspnea on exertion and pain in the chest which was not 
necessarily related to exertion.  There was soft blowing 
apical systolic (Grade I-II) transmitted to axilla.  The 
final diagnoses included rheumatic heart disease (inactive) 
with mitral insufficiency and history of pericarditis with 
effusion.  

In April 1968 the RO granted entitlement to service 
connection for inactive rheumatic heart disease with history 
or pericarditis with effusion and a 10 percent evaluation was 
assigned.  

The veteran was hospitalized at a VA facility in July 1970 
for complaints of transient chest pain, sweating syncope, and 
shortness of breath.  An EKG showed left ventricular 
hypertrophy.  Coronary artery disease (CAD) was among the 
final diagnoses.  

In January 1971, the veteran was rehospitalized with a 
history of precordial chest pain of several hours' duration 
while working.  The pain was nonradiating and was not 
associated with diaphoresis.  His blood pressure was recorded 
as 140/90, and there was no dyspnea or orthopnea.  The neck 
veins were not distended.  The heart had regular rhythm, and 
there were no murmurs or gallop heard.  The diagnosis was 
possible myocardial infarction (MI).  

Also in early 1971, the veteran's claims folder was submitted 
to the Office of the Chief Medical Director for review and 
opinion as to questions regarding the cardiovascular system.  
Essentially, it was determined that the veteran had both CAD 
and residuals of rheumatic heart disease.  It was opined that 
the two diseases were not etiologically related.  

VA examination in early 1976 resulted in diagnoses of 
arteriosclerotic heart disease and controlled hypertension.  
It was also indicated that there were no residuals of 
rheumatic heart disease.  

In April 1981 the veteran was treated for chest pain.  It was 
noted that his history included angina pectoris, 
hypertension, and a previous MI.  Examination showed no 
murmur.  No mention was made of his rheumatic heart disease.  

In July 1981 a chest X-ray was interpreted as showing the 
heart to be normal in both size and shape.  The veteran 
complained of chest pain and shortness of breath on effort, 
relieved by nitroglycerin when necessary.  There was no 
murmur heard on auscultation of the heart.  There were no 
signs of congestive heart failure.  The pertinent diagnoses 
were hypertension, treated and controlled; CAD with history 
of MI, multiple with angina; history of rheumatic heart 
disease with history of pericardial effusion.  

Private records from 1991 include an echocardiogram report 
which was interpreted as showing left ventricular ejection 
fraction of 52 percent per MUGA.  

Additional private records from 1993 show that the veteran 
was hospitalized and underwent a cardiac catheterization.  
Based on the findings, the veteran underwent coronary artery 
bypass surgery times four.  

Following VA examination in October 1995, it was opined that 
the veteran's rheumatic heart disease was not etiologically 
related to his present cardiovascular problems.  

As per the CAVC Joint Motion in March 1998, additional 
records were added to the record and another examination was 
conducted to determine if the veteran's extensive 
cardiovascular disease was dissociable from his service-
connected residuals of rheumatic heart disease residuals.  

Private and VA records reflect that the veteran continued to 
be seen for his cardiovascular problems, to include multiple 
hospitalizations in the 1990s.  

In a February 2001 statement, a private physician reported 
that the veteran was currently a resident at a nursing home 
due to his severe congestive heart failure, peripheral 
vascular disease, and uncontrolled diabetes with frequent 
falls.  

In a February 2002 report, the Chief of the Cardiology 
Section of the Bronx, New York, VA Medical Center indicated 
that he had reviewed the veteran's medical records, 
interviewed and examined him.  Physical examination revealed 
indication of compensated congestive heart failure and a mild 
mitral regurgitant murmur.  This examiner concluded that that 
the veteran's valvular heart disease was minimal.  He 
indicated that the medical records revealed that he suffered 
an apparent bout of acute rheumatic fever in 1944, and that 
the medical long term consequence of this bout on the 
veteran's heart appeared to be minimal.  In support of his 
conclusion, he stated that physical examinations and 
laboratory data did not suggest heart muscle or valvular 
disease as late as 1993.  The medical records indicated that 
the veteran had multiple medical problems including diabetes, 
hypertension, documents CAD, and atherosclerotic heart 
disease, and conduction disease requiring a pacemaker.  



The medical records indicated that the veteran had suffered 
multiple heart attacks over the years and that he had 
undergone 4 vessel bypass surgery in 1993.  The examiner also 
noted that the veteran had bilateral lower extremity 
amputations due to inadequate circulation.  

The examiner stated that it was clear that the veteran had 
documented diffuse atherosclerotic disease of his vessels and 
circulation that affected both his heart and his leg 
circulation.  He further indicated that between December 1991 
and July 1993, there was a significant decrease in the 
veteran's heart function.  He stated that this decrease in 
heart function was almost certainly due to the veteran's 
severe CAD and his heart attacks.  The examiner opined that 
there was no evidence that his rheumatic heart disease or 
valvular disease was a contributor to this precipitous 
decline in heart function during this period and 
subsequently.  

Specifically, the examiner noted that the medical records 
showed that a VA record from April 1981, a MUGA scan, showed 
a left ventricular ejection fraction of 58 percent which 
indicated normal heart muscle function.  The examiner stated 
this indicated that the episode of rheumatic fever in 1944 
did not affect heart muscle function subsequently.  The 
examiner also noted that a private cardiology consultation 
from December 1991 indicated normal LV function per 
echocardiogram and left ventricular ejection fraction of 52 
percent per MUGA.  These two independent diagnostic tests 
corroborated normal heart muscle function.  

The examiner also noted that the veteran was hospitalized in 
July 1993 for unstable angina and heart failure.  Cardiac 
catheterization at that time revealed severe coronary disease 
and severe left ventricular systolic dysfunction with an 
ejection fraction of 10 percent.  The examiner stated this 
indicated that heart muscle function significantly 
deteriorated some time during the period from December 1991 
to July 1993.  He added that the cardiac catheterization in 
July 1993 indicated no mitral regurgitation.  

It was also noted that an echocardiogram performed at VA in 
September 1997 revealed moderate to severely decreased LV 
systolic function due to old infarction.  There was mild 
mitral regurgitation and tricuspid regurgitation.  This 
detailed study confirmed evidence of multiple areas of 
infarction which resulted in the reduced heart function.  He 
further stated that the tests showed valvular abnormalities 
were judged to be "mild" and the cause of the reduced LV 
systolic function was due to old infarction.  

In a heading labeled as "Comments," the VA Chief Cardiology 
examiner provided the following: 

1) The medical records indicate, and it 
is conceded that the patient had 
moderate to severe congestive heart 
failure symptoms ever since 7/93.  He 
has had several hospitalizations for 
congestive heart failure.  The heart 
failure is due to reduced left 
ventricular systolic function which 
had its onset between 12/91 and 7/93.  
The evidence is overwhelming that 
severe coronary artery disease and 
multiple infarction is the cause of 
the reduced LV systolic function.  
Conversely, the evidence for valvular 
abnormalities during this critical 
period (and thereafter) was minimal or 
not present.  Based on the objective 
evidence, it is highly unlikely that 
valvular heart disease contributed, 
even in a minor way, to heart muscle 
dysfunction.  In my opinion, the 
medical record provides evidence that 
allows for clear discrimination 
between the effects/residual of 
rheumatic disease versus other causes 
(e.g., coronary disease, infarction) 
of heart muscle dysfunction.  I 
conclude that valvular heart disease 
had a negligible contribution to this 
past and present heart failure 
symptoms.  

2)  Discharge diagnoses from his multiple 
hospitalizations can be reviewed.  
Discharge diagnoses summarize what the 
other physicians (beside this reviewer) 
felt were contributors to the patient's 
medical problems during the 
hospitalizations.  Prominent diagnoses in 
his multiple hospitalizations over the 
years include: congestive heart failure, 
atherosclerotic heart disease, coronary 
artery disease, etc.  There is no 
discharge diagnosis of valvular heart 
disease.  There is no physician note nor 
discharge diagnosis that indicates that 
valvular heart disease had any 
contribution to his limiting heart 
disease.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this claim, the general rating 
criteria for evaluating rheumatic heart disease were amended, 
effective January 12, 1998.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 38 U.S.C.A. 
5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 65,207 through 65,224 (December 
11, 1997).  Valvular heart disease (rheumatic heart disease) 
is now evaluated on the basis of the level of physical 
activity required to produce cardiac symptoms.  See 62 Fed. 
Reg. 65,210- 65,212 (December 11, 1997).  The criteria 
incorporate objective measurements of the level of physical 
activity, expressed in METs at which cardiac symptoms 
develop.  Id.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  If administering a treadmill test 
is not feasible because of medical reasons, the modified 
rating schedule provides alternative evaluation criteria for 
heart disease.  38 C.F.R. 4.104, NOTE (2) (2001).  In 
essence, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.

The new criteria for evaluating valvular heart disease 
provide for a 100 percent evaluation during active infection 
with valvular heart damage and for three months following 
cessation of therapy for the active infection.  38 C.F.R., 
Part 4, DC 7000 (2001).

Thereafter, with valvular heart disease, (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in:



Chronic congestive heart failure, or; workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent yields a 100 percent 
disability evaluation.

More than one episode of acute congestive heart failure in 
the past year, or; workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent yields a 60 percent 
disability evaluation.

A workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray yields a 30 
percent evaluation.

A workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required yields a 10 
percent disability evaluation.

Under the old criteria, a 10 percent disability rating was 
assigned for rheumatic heart disease with identifiable 
valvular lesion, slight, if any dyspnea, the heart not 
enlarged; following established active rheumatic heart 
disease.  38 C.F.R. Part 4, DC 7000 (1998).  A 30 percent 
disability rating was assigned from the termination of an 
established severe episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  A 60 percent disability rating was assigned 
where the heart was definitely enlarged; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor is 
precluded.  

A 100 percent disability rating was assigned (1) when the 
rheumatic heart disease was active and, with ascertainable 
cardiac manifestation, for a period of six months, or (2) 
where the definite enlargement of the heart was confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure; more than sedentary 
employment is precluded.  38 C.F.R. Part 4, DC 7000 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  Among 
other things, this law eliminates the concept of a well-
grounded claim and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment of the VCAA, and that section 3(a) of 
the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present cases, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  



That is, he was provided with notice of the regulations 
pertaining to an increased evaluation for the disability at 
issue, a rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The veteran has severe cardiovascular symptoms.  However, it 
is the Board's conclusion that the evidence is convincing 
that these symptoms are not the result of the veteran's 
rheumatic heart disease.  While the CAVC determined that 
previous physicians' opinions that the veteran's postservice 
heart disease was not etiologically related to his rheumatic 
heart disease did not provide adequate rationales for their 
opinions, it is the Board's conclusion that the recent report 
by the Chief of Cardiology of the Bronx, New York, VA Medical 
Center, provided sufficient rationale for his similar 
conclusion.  

Specifically, the VA examiner pointed to echocardiograms and 
cardiac catheterizations which were conducted over the years 
to support his opinion.  He pointed out that the evidentiary 
record showed no heart muscle function deterioration until 
the early 1990s, and that such was due to multiple areas of 
infarction.  




Valvular heart dysfunction was not determined to be 
etiologically related at any time by any physician.  Valvular 
abnormalities have essentially been shown to be negligible 
for many years.  Therefore, under either the old or the 
amended cardiovascular ratings codes, a rating in excess of 
10 percent is not warranted.  

Specifically, valvular heart disease is not manifested by a 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram (EKG), 
echocardiogram, or X-ray.  Nor is valvular heart disease 
manifested by the recurrence of rheumatic heart disease, with 
cardiac manifestations, during the episode or recurrence, for 
three years, or diastolic murmur with characteristic EKG 
manifestations of definitely enlarged heart.  

The Board has considered the assertions that the veteran has 
a disability of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on maters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for valvular heart disease 
with a history of pericarditis and effusion.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue for 
which an increased evaluation is sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for valvular heart disease.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
valvular heart disease.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to a rating in excess of 10 percent for valvular 
heart disease, to include rheumatic heart disease with a 
history of pericarditis and effusion, is denied



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

